Concurring Opinion by
Judge MacPhail:
While I join in the result reached by the majority that the Court of Common Pleas of Philadelphia County erred, I regret that this Court has not addressed the constitutionality of Section 604(a) of the Act, 40 P.S. §1301.604(a) inasmuch as I feel that that issue was properly before us and was extensively briefed and argued by counsel.
Our order reversing the Court of Common Pleas means that the parties will now be bound by the ad*197ministrator’s implementation of Section 604(a). Inasmuch. as counsel for the minor claimants argued vigorously that the statutory limitations on counsel fees was unconstitutional, there can be no doubt that the case will be back before us again with the same arguments and briefs seeking a resolution of that issue. I do not believe that such a procedure constitutes judicial economy nor do I think that the litigants should be put to the additional effort and expense involved in a second appeal.